Citation Nr: 1302513	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-38 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for the residuals of an injury to the right ribs and back. 

2.  Entitlement to service connection for residuals of an injury to the right ribs and back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The October 2006 rating decision reopened and denied the claim for service connection for residuals of an injury to the right lower rib area, claimed as an injury to the rigs and back.

Although the RO reopened the Veteran's claim and denied it on the merits, the question of whether new and material evidence has been received is one that must be addressed by the Board  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a July 2011 decision, the Board determined that the Veteran had not submitted new and material evidence to reopen the claim.  She appealed the July 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a February 2012 Order, the Court granted a Joint Motion for Remand.  The July 2011 decision was vacated and the appeal returned to the Board for action consistent with the Joint Motion.  

The issue of entitlement to service connection for the residuals of an injury to the right ribs and back on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised, if further action is required on her part.



FINDINGS OF FACT

1.  In a January 1995 decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of injury to her ribs and back; she did not submit a timely substantive appeal or new and material evidence within the remainder of the appeal period after that decision and the appeal was closed by the RO. 

2.  The evidence submitted since the January 1995 RO decision includes two letters from Dr. C.R.B. which are neither cumulative or redundant of the record at the time of the January 1995 decision, and which purport to establish continuity of symptomatology between the in-service injury and the current disability, the lack of which was a basis for the prior denial.  


CONCLUSIONS OF LAW

1.  The January 1995 RO decision denying the claim of entitlement to service connection for residuals of injury to right ribs and back is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 19.32, 20.1103 (2012). 

2.  Since the January 1995 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for residuals of injury to right ribs and back is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and implemented in part at 38 C.F.R § 3.159 (2012), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating the aspect of her claim decided by the Board.  


New and Material

A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604   (Fed. Cir. 1996) (table).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The Veteran's claim was previously denied in a January 1995 rating decision.  The Veteran filed a notice of disagreement, but did not perfect her appeal by submitting a substantive appeal.  The appeal was closed and the January 1995 decision became final.  38 C.F.R. § 19.32, 38 C.F.R. § 20.1103; see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  The Veteran did not submit any evidence within the remainder of the appeal period after notice of the January 1995 decision.  Cf. 38 C.F.R. § 3.159(b).

The Veteran contended in a statement dated in September 2006, that her April 2006 claim should be considered separate and distinct from her initial August 1994 claim of entitlement to service connection for residuals of injury to the right ribs and back.  The Veteran's argued that the current claim is for a back injury only.  The August 1994 claim, as defined by the Veteran at that time, was for an injury to "my ribs and back on my right side" and development and adjudication of the claim in 1994 and 1995 encompassed disability of the ribs and back.  The Veteran's current claim of entitlement to service connection for residuals of injury to right ribs and back is therefore not a new service connection claim, but rather a claim to reopen the previously filed claim and the Board shall proceed accordingly. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence raises a reasonable possibility of substantiating the claim if it relates to an unestablished element of the claim and the claim could be substantiated were a VA examination provided.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  It contemplates the likely entitlement to an examination if the claim was reopened.  Id, at 121.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

When the Veteran's claim of entitlement to service connection for residuals of injury to right ribs and back was denied by the RO in January 1995, the following pertinent evidence was of record. 

Service treatment records dated in April 1963 and May 1963 showed that the Veteran sought treatment for an injury to her right lower ribs after a fall.  X-rays performed at that time did not indicate any abnormalities.  A questionable diagnosis of "intercostal neuritis" was documented in the records.  The October 1963 service separation examination was absent any indication of any continuing musculoskeletal problems. 

A VA psychological evaluation dated in July 1994 indicated that the Veteran had injured her back "one and a half to two years" prior due to an on the job injury; the psychological evaluation also documented the Veteran's report that "[s]he hurt her back in basic training while doing K.P. duty."  VA treatment records dated in July 1994 and August 1994 documented the Veteran's continuing complaints of low back pain as well as a diagnosis of degenerative joint disease.  A VA treatment record dated July 1994 noted the Veteran's report that she injured her low back in "a falling accident" that "occurred in year of 1961 or 1962."  This treatment record also indicated that the Veteran had experienced "intermittent back pain since 1963 - constant past one year." 

A VA examination report dated November 1994 noted the Veteran's explanation of a "[r]emote injury to the ribs and back on the right side."  The VA examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine with radiculopathy.  X-rays performed in conjunction with the VA examination revealed degenerative joint disease of the lumbar spine and normal bilateral ribs.  The November 1994 VA examiner also opined that "[t]he patient does also have a diagnosis of chronic lumbosacral strain; however, current problems are probably not related to the aforementioned injury." 

The January 1995 rating decision denied the Veteran's claim because there was no medical evidence of a link between the current disability and the Veteran's military service.

The newly added evidence, in pertinent part, consists of VA treatment records, private treatment records, Social Security Administration (SSA) records, statements from Ms. W.N., and the Veteran; records of private treatment dated in 1985, and statements for Dr. C.R.B.  VA treatment records document the Veteran's continuing complaints of low back pain as well as a continuing diagnosis of degenerative joint disease of the lumbar spine.  See, e.g., the VA treatment records dated April 2006 and March 2007.  The Veteran also submitted duplicates of previous VA treatment records dating in 1994.  Additionally, private treatment records dated in 1993 show that the Veteran was treated in 1993 for an on the job injury for which she was awarded workman's compensation. 

In newly added letters, Dr. C.R.B. a private physician who treated the Veteran for her back disability; stated that he had "been seeing [the Veteran] since 1985.  She did have pain in her lower back at that time. . . . I cannot really say when her back problems began other than they were there in 1985.  I also cannot say how disabled she has been from this since I have not seen her for her back until now."  In a similar statement dated May 2009, Dr. C.R.B. again noted that he had first treated the Veteran for a lumbosacral strain in 1985.  He added; however, that she gave a history of suffering a fall in the military and of suffering chronic pain ever since the fall.  Dr. C.R.B. opined, "I cannot deny that she has chronic problems, but I cannot say one way or the other whether her fall caused all these problems."  

In a statement received in May 2009, the Veteran reported that her back had been weak ever since a fall in service.

The Veteran's May 2009 statement and information in the two letters from Dr. C.R.B. provide competent evidence of a continuity of pertinent symptoms since an in-service injury.  This evidence is new in that it was not before the RO at the time of the January 1995 rating decision, and the information contained in these letters is not redundant or duplicative of that previously submitted.  Furthermore, these letters are material in that they could establish continuity of symptomatology between the injury in service and the current disability.  The letters are material in that they pertain to a basis of a prior denial and as discussed in the remand, serve to trigger VA's duty to provide an examination.  The evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  Furthermore, the timeline of treatment provided by Dr. C.R.B. places the beginning of the treatment for her back disability at least nine years earlier than was believed in January 1995.  Finally, it places the beginning of treatment for her back pain to at least eight years before her 1993 on-the-job injury.  Therefore, as new and material evidence has been received, the claim is reopened.


	
ORDER

New and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for the residuals of an injury to the right ribs and back; to this extent only the appeal is allowed. 


REMAND

The Veteran was afforded a VA examination in November 1994 prior to the initial adjudication of her claim.  Given the additional medical records obtained since that time, as well as the May 2009 letter from Dr. C.R.B. noting that her old records and X-rays should be reviewed before deciding if her current disability is related to service, the Board finds that an additional VA examination should be scheduled, and the examiner provided an opportunity to consider these new records in the formulation of a nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all sources of treatment for her back disability dating from discharge to service to the present.  After receiving the necessary permission, obtain the records from any source for which records have not previously been received.  Any relevant VA treatment records not previously obtained should also be obtained and associated with the record. 

2.  Schedule the Veteran for a VA examination of her back.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  After completion of the examination and review of the medical records, the examiner should answer the following questions:

a) Is it as likely as not that the Veteran's current disability of the back and/or ribs is a result of the injury she sustained during active service?  

b) Is it as likely as not that the Veteran's current disability of the back and/or ribs is otherwise related to an event or injury in active service?

These opinions should reflect consideration of the Veteran's reports of a weak back ever since the in-service injury.

The reasons for all opinions should be discussed.  

If the examiner is unable to express any portion of the requested opinion without resorting to speculation, the reasons why this is so should be provided, and any missing evidence necessary to provide the requested opinion should be identified.  

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the agency of original jurisdiction should issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


